Exhibit 10.2
AMENDMENT TO
EMPLOYMENT AGREEMENT
(John A. Elwood)
THIS AMENDMENT TO EMPLOYMENT AGREEMENT (the “Amendment”) is made as of June 29,
2011, by and between JOHN A. ELWOOD (“Executive”) and MEADE INSTRUMENTS CORP., a
Delaware corporation (the “Company”).
RECITALS
A. WHEREAS, Executive and the Company entered into that certain Employment
Agreement dated as of February 1, 2010 (the “Agreement”); and
B. WHEREAS, the parties hereto desire to amend the Agreement as set forth herein
and, except as otherwise expressly provided in this Amendment, all capitalized
terms used herein shall have the same meanings as set forth in the Agreement.
AGREEMENT
NOW, THEREFORE, in consideration of the premises and the mutual agreements
herein contained, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:
1. Amendments. Paragraph (b) of Section 4 of the Agreement is hereby amended and
restated in its entirety to read as follows:
“(b) Incentive Compensation.
(i) Executive shall also be entitled to a cash bonus if certain targets are
achieved. The calculation of such cash bonus amount shall be determined by the
Company’s compensation committee within the first sixty (60) days of each fiscal
year; provided, however, that for the Company’s FY2012 the cash bonus shall be
calculated as set forth in Section 4(b)(ii) below.
(ii) Executive shall receive a cash bonus, if any, based on the Company’s EBITDA
for FY2012 according to the following table:

          EBITDA   Bonus  
> $112,000 < $224,000
  $ 8,500  
> $224,000 < $336,000
  $ 17,000  
> $336,000 < $448,000
  $ 25,500  
> $448,000 < $560,000
  $ 34,000  
> $560,000
  $ 42,500  

 

 



--------------------------------------------------------------------------------



 



Any such cash bonus shall be paid to Executive prior to April 15, 2012. For
purposes of this Agreement, the following terms shall have the following
meanings:
“FY2012” means the Company’s fiscal year ending February 28, 2012.
“EBITDA” means an amount equal to the Net Income (without taking into account
any payment to Executive under this Section 4(b)(ii) and any bonus payment to
Steven Murdock) for FY2012 plus the provision for interest, income taxes and
plus the amount of Non-Cash Items.
“Net Income” means the Company’s net income as determined in accordance with
generally accepted accounting principles in the United States, determined on a
consistent basis).
“Non-Cash Items” means the following items to the extent included in Net Income
for FY2012:

  (A)  
depreciation and amortization expense;

  (B)  
stock-based compensation expense; and

  (C)  
impairment of inventory, goodwill and/or intangibles charges.

(iii) If Executive is terminated by the Company for any reason or Executive
voluntarily terminates his employment for any reason at any time prior to end of
FY2012, Executive shall not be entitled to any payment under Section 4(b)(ii);
provided, however, if after November 1, 2011, Executive is terminated by the
Company without Cause, he terminates his employment for Good Reason, he dies, he
suffers a Disability, or this Agreement is not renewed by the Company, then the
Company shall pay Executive or his estate (in the case of his death) any payment
which would be due and payable under Section 4(b)(ii) as if he had remained
employed by the Company throughout the end of FY2012.”
2. Effect of Amendment. Except to the extent modified by this Amendment, the
Agreement remains in full force and effect. If any provisions of this Amendment
contradicts or is inconsistent with any provision of the Agreement, then the
provisions of this Amendment shall prevail.
3. Miscellaneous. This Amendment, and all disputes between the parties under or
related to this Amendment or the facts and circumstances leading to its
execution, whether in contract, tort or otherwise, will be governed by and
construed in accordance with the laws of the State of California without regard
to conflicts of laws principles. This Amendment and the Agreement constitute the
full and entire understanding and agreement among the parties with regard to the
subjects hereof and supersedes all prior written and oral agreements,
representations and commitments, if any, among the parties with respect to such
subjects. This Amendment may be executed in any number of counterparts, each of
which will be an original, but all of which together will constitute one and the
same instrument.

 

2



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties have executed this Amendment effective as of the
date first written above, which date for all purposes shall be considered to be
the date of this Amendment.

                  “EXECUTIVE”    
 
                /s/ JOHN A. ELWOOD                   John A. Elwood    
 
                “COMPANY”    
 
                MEADE INSTRUMENTS CORP., a Delaware corporation    
 
           
 
  By:   /s/ STEVEN G. MURDOCK
 
Steven G. Murdock    
 
      Chief Executive Officer    

 

3